22Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22 and 25 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bisson et al, for the reasons given in the last Office Action. Applicant’s argument, that Bisson et al fail to disclose a “solution” of aqueous ammonia as recited in claim 20, in that Bisson et al disclose in Paragraph [0027] that the composition advantageously contains dissolved solids, is not convincing. “Dissolve” is defined as “become or cause to become incorporated into a liquid so as to form a solution”. Accordingly the “dissolved solids” disclosed by Bisson et al would be in solution, and the composition of Bisson et al would be free from particulates to no less extent than would the composition recited in applicant’s claims 20-22 and 25. 
Claims 23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bisson et al, for the reasons given in the last Office Action.
Claims 1, 3-5, 7 and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kristoufek in view of Orentlicher et al ‘447, for the reasons given in the last Office Action. Applicant’s argument, that Orentlicher et al ‘447 simply discloses air stripping a wastewater fluid, and does not disclose heating wastewater in a digester, collecting an effluent and then heating the effluent to decarbonize the effluent, and then injecting air into the decarbonized effluent to extract ammonia and generate an ammonia vapor, is not convincing. Orentlicher et al ‘447 discloses at col. 2, lines 27-29 that increased removal of the ammonia from digestate using air stripping is commonly achieved with chemical addition. It is clear from such disclosure of Orentlicher et al ‘447 that the digestate, rather than wastewater, is subjected to air stripping to remove ammonia. Applicant’s argument, that Orentlicher et al ‘447 presents the air-stripping process as disfavorable and presents the invention disclosed therein as an improvement and alternative to the problematic air-stripping process, is not convincing, since negative teachings nevertheless constitute teachings upon which a case of prima facie obviousness may be based.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736